DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of the species RHO for Species Group A, the species retinitis pigmentosa for Species Group B, SEQ ID NO: 1 for Species Group C, and SEQ ID NO: 9 for Species Group D in the reply filed on 23 February 2021 is acknowledged. The traversal is on the ground(s) that the search and examination burden on the Examiner is not undue.  This is not found persuasive because the conclusion that the search and examination burden on the Examiner is undue is not an error because the search burden criteria is met. The requirement is still deemed proper and is therefore made FINAL.
The search and examination has been extended to SEQ ID NO: 8.
Claims 1-2, 9-15, 17-19, 26-32 and 34-37 are currently under examination on the merits.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reasons discussed below. See MPEP 2422 for guidance regarding nucleotide and/or amino acid sequence disclosures in patent applications.
MPEP 2422.02 states “when a sequence is presented in a drawing, the sequence must still be included in the sequence listing if the sequence falls within the definition set forth in 37 CFR 
In the instant case, the figures contains nucleotide and/or amino acid sequences that have not been properly identified by their SEQ ID NO either in the drawings or in the Brief Description of the Drawings (see Figs. 1B, 6C, 7A, 7C, 8B, and 8C).

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in 0026, 0096, 00115, and 00138. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim12 and 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 and 29 recites “wherein the CRISPR-Cas system is under the control of a promoter which controls expression of the codon-modified autosomal dominant disease related gene 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9-11, 13-14, 17, 19, 26, 28, 30-33, 34, and 36-37 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Cong (WO 2015/089462 A1, filed 12/12/2014).
Regarding claim 1 and 11, Cong teaches a method of modifying an organism or a nonhuman organism by manipulation of a target sequence in a genomic locus of interest, wherein the genomic locus is associated with a mutation associated with an aberrant protein expression or with a disease condition or state comprising delivering a non-naturally occurring or engineered composition a guide sequence capable of hybridizing to a target sequence in a eukaryotic cell (first sequence) and a polynucleotide sequence encoding a CRISPR enzyme (third sequence) [0010].  Cong teaches that the method may optionally include also delivering a HDR template, e.g., via a viral delivery vector or a particle, the HDR template wherein the HDR template provides expression of a normal or less aberrant form of the protein; wherein "normal" is as to wild type (second sequence) [0010]. Cong teaches HDR gene correction can be used to correct a deleterious mutation in which a DSB is targeted near the mutation site in the presence of an exogenously provided, corrective HDR template. HDR repair of the break site with the exogenous template corrects the mutation, restoring gene function [0056].  Cong teaches that gene correction uses HDR to directly reverse a disease 
Regarding claim 2, Cong teaches that the sequences can be all on same or different vectors.  Cong teaches multiple combination of sequences on the same vector [0013].  Cong also teaches that the HDR template can be a component of another vector described [00367]
Regarding claims 9 and 10, Cong teaches AAV serotype 2 and 8 (AAV2 and AAV8) are the most effective serotypes that can be used for the delivery [0315].
Regarding claim 13, Cong teaches that methods that uses the HDR process for modifying a genome sequence, an exogenous polynucleotide sequence is integrated into the cell.  Cong teaches the exogenous polynucleotide template comprises a sequence to be integrated (e.g., a mutated gene). The sequence for integration may be a sequence endogenous or exogenous to the cell [00129].  
Regarding claim 14, Cong teaches the use of integration deficient lentiviruses containing an HDR template for gene correction in ex vivo gene editing therapy [00108].
Regarding claim 17, Cong teaches intravitreal AAV injection, where AAV is injected in the vitreous humor of the eye and subretinal AAV injection, where a small amount of fluid is injected underneath the retina and efficiently targets photoreceptors and retinal pigment epithelium (RPE) cells [0314].
Regarding claim 19, the teachings of Cong are discussed above as applied to claims 1 and 2.
Regarding claim 26 and 27, the teachings of Cong are discussed above as applied to claims 9 and 10.
Regarding claim 28, the teachings of Cong are discussed above as applied to claims 1.
Regarding claim 30, the teachings of Cong are discussed above as applied to claim 13.
Regarding claim 31, the teachings of Cong are discussed above as applied to claim 14.
Regarding claim 34, the teachings of Cong are discussed above as applied to claim 17.
Regarding claim 36, Cong teaches the use of two gRNAs for genome modification [0020] where one or more guide sequences can be packaged into one or more vectors [0140, 0154].
Regarding claim 37, Cong teaches that mutations in the RHO gene, including the P23H mutation, are responsible for approximately 25% of autosomal dominant forms of RP (an endogenous autosomal dominant disease) [00318-00319].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Cong (WO 2015/089462 A1, filed 12/12/2014) in view of Yin (US 20170152507A1, provisionally filed 06/10/2014).
The teachings of Cong are discussed above as applied to claims 1 and 19 and similarly apply to claims 12 and 29.  Cong does not teach wherein the modified autosomal dominant disease-related gene product and CRISPR-Cas system is under the same promoter. 
Yin teaches composition and systems for delivering CRISPR-Cas9 or other nucleic acid editing systems [abstract].  Yin teaches a gene editing delivery system where a guide RNA (CRISPR-Cas system) and a repair template are in the same delivery template under the same promoter [0090, Fig. 1.]  Yin teaches correction of a gene defect (gene mutations) by two delivery vehicles . 

Claim 15, 18, 32, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Cong (WO 2015/089462 A1, filed 12/12/2014), as applied to claim 1, and in view of NM_000539 (Homo sapiens rhodopsin (RHO), mRNA. 2014. Accession NM_000539, NCBI Reference Sequence: NM_000539.3).
The teachings of Cong are discussed above as applied to claim 1 and 19, and similarly apply to claims 15, 18, 32, and 35.
Regarding claims 15 and 32, Cong teaches the RHO gene.  Cong does not explicitly teach the first sequence encoding at least one guide RNA is selected from the group consisting SEQ ID NO: 1 of the RHO gene.
However, Cong does teach that the guide sequence for S. pyogenes Cas9 is 20 nucleotides that is followed by a NGG protospacer-adjacent motif (see page 68, last paragraph).
In addition, NM_000539 teaches the wild-type sequence for human RHO mRNA. SEQ ID NO 1 refers to a known 20-mer sequence that is 100% complementary to nucleotide positions 266-285 of NM_000539. NM_000539 further teaches that the nucleotide sequence complementary to nucleotide positions 263-265 is AGG (i.e. an NGG protospacer-adjacent motif).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Cong with SEQ ID NO: 1 as the first sequence encoding at least one guide RNA as SEQ ID NO: 1 refers to a known sequence in RHO having a motif that was known to be an ideal target in view of its downstream PAM sequence, and would sufficiently motivated one to target such a sequence based on its known sequence fitting the known target motif.
Regarding claims 18 and 35, Cong teaches the RHO gene.  Cong does not explicitly teach wherein the codon-modified autosomal dominant disease-related gene or fragment thereof is selected from the group consisting of SEQ ID NO: 8.
NM_000539 teaches a sequence that is 100% identical to SEQ ID NO: 8.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Cong with SEQ ID NO: 8 as the codon-modified autosomal dominant disease-related gene as the HDR templated for the advantage of correcting a mutated sequence.  

Double Patenting
Applicant is advised that should claim 2 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately 
Claims 1-2, 9-15, 17-19, 26-32 and 34-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 12, 15-17, 23, 24, 32-34, 36, 40, 43, 44, 46-48, and 55 of copending Application No. 17040818 in view of Cong (WO 2015/089462 A1), as evidenced by NM_000539 (Homo sapiens rhodopsin (RHO), mRNA, Accession NM_000539, NCBI Reference Sequence: NM_000539.3). The claims of copending Application No. 17040818 teaches all the limitation of the instant application except wherein the autosomal dominant ocular disease is retinitis pigmentosa, and a second sequence comprising a codon-modified autosomal dominant disease related gene or fragment thereof, wherein at least one disease related mutation has been corrected in the codon-modified autosomal dominant disease-related gene or fragment thereof, and wherein the codon-modified autosomal dominant disease-related gene or fragment thereof is not recognized by the guide RNA.  The teachings of Cong are discussed above. It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to that targeting the RHO gene for genome modification would in turn be a treatment for the autosomal dominant ocular disease retinitis pigmentosa.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of copending Application No. 17040818 wherein at least one disease related mutation has been corrected in the codon-modified autosomal dominant disease-related gene or fragment thereof, and wherein the codon-modified autosomal dominant disease-related gene or fragment thereof is not recognized by the guide RNA.  This modification would amount to a simple substitution of one method of modifying a gene to improve the status of a disease or condition for another with the same expectation of success in carrying out the claimed method.  All other claims are rejected as stated above using the reference stated above.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
SEQ ID NO: 9 is found to be free of the art.  The closest prior art to SEQ ID NO: 9 is NM_000539 (Homo sapiens rhodopsin (RHO), mRNA, Accession NM_000539, NCBI Reference Sequence: NM_000539.3) (Homo sapiens rhodopsin (RHO), mRNA, Accession NM_000539, NCBI Reference Sequence: NM_000539.3).  NM_000539 is the mRNA nucleotide sequence of RHO.  SEQ ID NO: 9 has a 99.14 identical fragment to NM_000539 as it contains 9 point mutations between nucleotides 263-401.  There are no disclosures in the prior that teaches these specific point mutations or provides a reasonable explanation for making these particular mutations.  

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 





/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636